Exhibit 99.1 PRIMERICA REPORTS FOURTH QUARTER 2012 RESULTS Diluted EPS of $0.67 up 29% in the fourth quarter of 2012; Diluted operating EPS of $0.69 up 36% 8% increase in net income in the fourth quarter of 2012; 14% increase in net operating income 30% growth in Investment and Savings Products sales in the fourth quarter Life insurance licensed sales force increased to 92,373 Duluth, GA, February 7, 2013 – Primerica, Inc. (NYSE: PRI) announced today financial results for the fourth quarter and full year ended December 31, 2012.Total revenues were $304.5 million in the fourth quarter of 2012 and net income was $40.3 million, or $0.67 per diluted share.For the full year 2012, total revenues were $1.19 billion and net income was $173.8 million or $2.71 net income per diluted share. Operating revenues increased by 12% to $303.4 million in the fourth quarter of 2012 compared with $271.6 million in the fourth quarter of 2011.Net operating income per diluted share grew 36% to $0.69 from $0.51 in the prior year period with net operating income growing 14% to $41.6 million in the fourth quarter of 2012 from $36.7 million in the fourth quarter of 2011.Net income return on stockholders’ equity (ROE) was 12.3% (14.0% on a net operating income and adjusted stockholders’ equity basis) for the quarter ended December 31, 2012.Results for the fourth quarter of 2012 reflect continued growth in the Term Life business as well as strong Investment and Savings Products (ISP) sales and the favorable impact of market performance on client assets values.Net investment income declined compared with the fourth quarter of 2011 largely due to our lower invested asset base following our stock repurchases.Year-over-year net operating income was impacted by an increase in premium-related and employee-related expenses as well as higher legal fees and expenses, partially offset by specific charges in the fourth quarter of 2011. For the full year 2012, net operating income increased 12% to $174.5 million compared with $156.0 million for 2011, which when combined with active capital management, resulted in a 32% year-over-year increase in diluted operating EPS to $2.72.Our 2012 results were driven by growth in the Term Life business coupled with lower non-deferred commissions as well as increased Investment and Savings Products sales and client asset values. Results also reflect lower invested assets due to our $257.3 million of share repurchases during the year and increased interest expense largely related to the redundant reserve financing executed in 2012. 1 Rick Williams, Chairman of the Board and Co-Chief Executive Officer said, “Our results were marked by solid performance across segments including 20% growth in Term Life net premiums for the full year 2012.During the year we retired 15% of our common stock outstanding as of December 31, 2011 through repurchases.Our strong balance sheet and solid business fundamentals will enable us to continue delivering shareholder value long-term.” John Addison, Chairman of Primerica Distribution and Co-Chief Executive Officer said, “2012 was a pivotal year, demonstrating our ability to maintain financial momentum while reigniting growth in the size of the sales force.We made enhancements to the life insurance licensing process that drove a 30% increase in the ratio of recruits obtaining a license and contributed to growth in the size of the sales force in 2012.Our Investment and Saving Products platform was expanded with the addition of third party fixed indexed annuities and managed accounts.ISP sales grew 30% in the fourth quarter and increased 10% in 2012.We are proud of our sales force leaders’ accomplishments and their unwavering commitment to serving the financial needs of Main Street families.We continue to be confident in the strength of our business and our ability to execute a strategy that positions Primerica for future success.” Distribution Results ● The size of our life-licensed insurance sales force increased to 92,373 at December 31, 2012 from 91,506 at September 30, 2012 and 91,176 at December 31, 2011.While recruiting of new representatives declined 16% to 36,586 from the fourth quarter of 2011 due to the increased emphasis on the licensing of new recruits, our new life licenses increased by 3%, to 8,376, largely reflecting a 22% increase in the fourth quarter in the rate of new recruits obtaining a license compared to the year ago period.Non-renewals were lower than the fourth quarter a year ago, primarily due to Hurricane Sandy related mandated license renewal extensions in 2012 in New York and New Jersey and a high level of terminations last year following the convention recruiting surge.Sequentially, recruiting declined by 23% and new life licenses declined by 3% from the third quarter of 2012 reflecting seasonally-higher third quarter experience. 2 ● Term Life net premium revenue increased 16% to $139.9 million in the fourth quarter of 2012 compared with the fourth quarter a year ago as we continue to build the Term Life book of business.In the fourth quarter of 2012, term life insurance policies issued were 52,324, a 15% decline from the fourth quarter of 2011 largely due to productivity returning to a normalized level compared with the elevated productivity levels related to the post-convention recruiting surge in the prior year period.Sequentially, term life insurance policies issued were flat with the third quarter. ● The 30% year-over-year growth in Investment and Savings Products sales to $1.24 billion in the fourth quarter of 2012 resulted from a 24%, or $116.0 million, increase in retail mutual funds sales as well as $154.9 million of fixed indexed annuity sales.Sales were driven by the successful implementation of new products in 2012 and growing investor confidence in the market in the fourth quarter.ISP sales increased 13% compared with the third quarter of 2012.Client asset values increased by 11% to $37.39 billion at December 31, 2012 relative to a year ago and were consistent with the end of the third quarter, primarily reflecting market performance in the U.S. and Canada. Segment Results Primerica operates in two primary business segments: Term Life Insurance and Investment and Savings Products, and has a third segment, Corporate and Other Distributed Products.Results for the segments are shown below. Actual Operating (1) Q4 2012 Q4 2011(2) % Change Q4 2012 Q4 2011(2) % Change Revenues: ($ in thousands) ($ in thousands) Term Life Insurance $ $ 14
